Citation Nr: 0503053	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  99-20 960	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1967 to 
November 1970.

This matter was initially developed for review by the Board 
of Veterans' Appeals (Board) from a rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
New York, New York, which denied these claims on the merits.  
Subsequently, as set out in greater detail below, a 
determination concerning the character of the appellant's 
duty was made, rendering the bases of the earlier decision 
void.  


FINDINGS OF FACT

1.	The appellant in this case served on active duty from 
August 1967 to November 1970.

2.	In October 2004, subsequent to the perfection of the 
instant appeal, RO issued an administrative decision that the 
character of appellant's discharge makes him ineligible to 
receive VA disability compensation benefits.  The 
administrative decision has not been appealed and is not 
before the Board.


CONCLUSION OF LAW

The unappealed determination that the appellant's character 
of discharge is a bar to VA benefits legally precludes 
consideration of these issues on the merits, and the appeal 
is dismissed.  38 U.S.C.A. §§ 5303, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 3.12, 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant had perfected his appeal for service connection for 
post-traumatic stress disorder (PTSD) and hypertension, as 
well as a claim for pension benefits, by filing a Notice of 
Disagreement (NOD) and by filing a VA Form 9.  Initially the 
RO had considered these matters on the merits.  

During the pendency of this appeal, RO determined that 
appellant had received an other than honorable discharge from 
service and may not be entitled to benefits.  Appellant 
testified in a hearing before the RO in November 2000 in 
regard to the character of his discharge.  RO issued an 
administrative decision in October 2004 that appellant has an 
other-than-honorable discharge that precludes receipt of VA 
benefits, including entitlement to the benefits herein under 
appeal.  Appellant was notified of his right to appeal the 
administrative decision but has not done so.

Appellate review is initiated by a NOD and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.202 (2004).  Since appellant has not initiated an appeal 
in regard to the administrative decision, the Board does not 
have jurisdiction to review the matter of appellant's 
character of service.

Basic entitlement to disability compensation or pension 
benefits presupposes that the veteran was discharged under 
other than dishonorable conditions.  38 U.S.C.A. §§ 1110, 
1121, 1521 (West 2002); 38 C.F.R. § 3.4 (2004).  The VA 
administrative decision found that appellant' discharge was 
under dishonorable conditions, and the Board does not 
currently have jurisdiction to review that administrative 
decision.  Further, in view of that decision, there is a 
legal bar to awarding the benefits requested on the merits.  
The Board must accordingly dismiss the instant appeal as 
there is no case or controversy properly or legally before 
the Board. 


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of these claims as to the merits is dismissed.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


